Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the recitation: “a portion of the heating coil extending within a perimeter of the insulation opening along the main extension plane of the heating coil, the electrical connection of the heating coil being on the portion of the heating coil and in the main extension plane of the heating coil” in claim 14. Independent claims 22 and 30 recite similar recitations. 
Applicant relies on support for the amendment in ¶28 which is ¶35 in its publication:


The amendment recites a “portion” of the heating coil but that is not defined and not described. Figure 2 is not support either. The term and phrase do not appear in the cited paragraph or figure. The amendment is drawn to new matter. 
At best a meaning might be peripheral area and/or in the area of an edge. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claim(s) 14-25,27-29,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2015/0245420) or Engelmann et al (DE 102005056501 supplied by applicant, translation by PTO) or Roth (US 2006/0191912), all in view of Garcia et al (US 6144019) and Uefuji et al (US 2019/0019715, 10923382) and Kwon (US 5369249) and Zoppas et al (US 20190075622).

Peterson discloses except for emphasized recitations for claim 14: 14.  A cooking device(abstract), comprising: at least two insulation elements(par 34 sandwitched,two sub-stage portions); a heating coil 112 including at least two windings (fig 1D)and arranged at least partially between the at least two insulation elements(fig 1D,3B), at least one of the at least two insulation elements, when viewed in a first direction parallel to a main extension plane of the heating coil, being arranged at least partially between the at least two windings(par 34,fig 1D,3B), an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil, a portion of the heating coil extending within a perimeter of the insulation opening along the main extension plane of the heating coil, the electrical connection of the heating coil being on the portion of the heating coil and in the main extension plane of the heating coil (fig 1F,2, ¶52, electrically coupled to an adjacent stage or to stages is not limited,fig 2B), wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, and the space is between the one of the windings and the two insulating elements along the first direction(italicized recitation not taught by Peterson). 
Engelmann discloses for claim 14: 14.  A cooking device, comprising: at least two insulation elements 14,16; a heating coil 12 including at least two windings (fig 2)and arranged at least partially between the at least two insulation elements(fig 2), at least one of the at least two insulation elements, when viewed at least in a direction parallel to a main extension plane of the heating coil, being arranged at least partially between the at least two windings(fig 2,par 46,47), an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil, a portion of the heating coil extending within a perimeter of the insulation opening along the main extension plane of the heating coil, the electrical connection of the heating coil being on the portion of the heating coil and in the main extension plane of the heating coil(page 2 DE4224405 and DE 19604436 fig 3; page 3 coil easily connected to power electronics), wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, and the space is between the one of the windings and the two insulating elements along the first direction(italicized recitation not taught by Engelmann). 
Roth discloses for Claim 14: 14.  A cooking device(abstract), comprising: at least two insulation elements 14,15; a heating coil 30 including at least two windings 31 and arranged at least partially between the at least two insulation elements(fig 1), at least one of the at least two insulation elements, when viewed in a first direction parallel to a main extension plane of the heating coil, being arranged at least partially between the at least two windings(fig 1,element 28,par 21), an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil, a portion of the heating coil extending within a perimeter of the insulation opening along the main extension plane of the heating coil, the electrical connection of the heating coil being on the portion of the heating coil and in the main extension plane of the heating coil (20,22,fig 2,3, ¶33), ,wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, and the space is between the one of the windings and the two insulating elements along the first direction(italicized recitation not taught by Roth).

The claims differ from Peterson, Engelmann, Roth in that a space is between one of the windings and the two insulating elements along the first direction and insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil.
Garcia teaches in fig 2, c 3 l 45-55 such spacing for non-uniform heating and vary heat distribution in a targeted way.
Uefuji teaches in ¶ 183 space 50 for no peeling, resistance improvement and increased reliability, fig 22C shapes, fig 19A,B resin layer insulation and spacing 235.
Kwon and Zoppas teach an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil.
Kwon teaches such an opening in the abstract for cost saving, fig 5, 8 c 4 l 10-40, hole 21 for connection.

    PNG
    media_image1.png
    541
    344
    media_image1.png
    Greyscale

Zoppas teaches hole 10 for electrical connection, ¶¶ 50, 65 insulating layer, 67 rubber, 68 hobs, 80 insulating layer, fig 1,10,12.
                     
    PNG
    media_image2.png
    714
    435
    media_image2.png
    Greyscale



The advantage is non-uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability and cost saving and electrical connection.
The references are in the same field of endeavor and address the same or similar problem.



Peterson discloses for claim 22: 22.  A cooking appliance, comprising a cooking device, said cooking device comprising at least two insulation elements, and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, viewed in a first direction parallel to a main extension plane of the heating coil, is arranged at least partially between the at least two windings(112,par 34 sandwitched,two sub-stage portions,fig 1D,3B), wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, the space is between the one of the windings and the two insulating elements along the first direction, and one of the insulation elements includes an insulation opening in a central area the one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil(italicized recitation not taught by Peterson), a portion of the heating coil extending within a perimeter of the insulation opening along the main extension plane of the heating coil, the electrical connection of the heating coil being on the portion of the heating coil and in the main extension plane of the heating coil(fig 
 Engelmann discloses for claim 22: 22.  A cooking appliance, comprising a cooking device, said cooking device comprising at least two insulation elements, and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, viewed in a first direction parallel to a main extension plane of the heating coil, is arranged at least partially between the at least two windings(12,14,16,fig 2,par 46,47), wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, the space is between the one of the windings and the two insulating elements along the first direction , and one of the insulation elements includes an insulation opening in a central area the one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil(italicized recitation not taught by Engelmann) ), a portion of the heating coil extending within a perimeter of the insulation opening along the main extension plane of the heating coil, the electrical connection of the heating coil being on the portion of the heating coil and in the main extension plane of the heating coil(page 2 DE4224405 and DE 19604436 fig 3; page 3 coil easily connected to power electronics). See rejection of claim 14. 
Roth discloses for claim 22: 22.  A cooking appliance, comprising a cooking device, said cooking device comprising at least two insulation elements, and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, viewed in a first direction parallel to a main extension plane of the heating coil, is arranged at least partially between the at least two windings(fig wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, the space is between the one of the windings and the two insulating elements along the first direction, and one of the insulation elements includes an insulation opening in a central area the one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil(italicized recitation not taught by Roth) ), a portion of the heating coil extending within a perimeter of the insulation opening along the main extension plane of the heating coil, the electrical connection of the heating coil being on the portion of the heating coil and in the main extension plane of the heating coil. (20,22,fig 2,3, ¶33)  See rejection of claim 14.

The claims differ from each of Peterson, Engelmann, Roth in that a space is between one of the windings and the two insulating elements along the first direction and insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil.
Garcia teaches in fig 2, c 3 l 45-55 such spacing for not uniform heating and vary heat distribution in a targeted way.
Uefuji teaches in ¶ 183 space 50 for no peeling, resistance improvement and increased reliability, fig 22C shapes, fig 19A,B resin layer insulation and spacing 235.
Kwon and Zoppas teach an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil.
Kwon teaches such an opening in the abstract for cost saving, fig 5, 8 c 4 l 10-40, hole 21 for connection.

The advantage is non-uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability and cost saving and electrical connection.
The references are in the same field of endeavor and address the same or similar problem.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary each of Peterson, Engelmann, Roth by providing a spacing as recited and as taught by Garcia and Uefuji and insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil as taught by Kwon and Zoppas for non-uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability and cost saving and electrical connection.
15.  The cooking device of claim 14, wherein at least one of the at least two insulation elements encompasses at least one of the at least two windings in a circumferential direction by at least 30% (Peterson par 34,fig 1D; Engelmann 12,6,fig 2; Roth 28,31,fig 3) .  
16.  The cooking device of claim 14, wherein at least one of the at least two insulation elements is embodied in a flat form with a maximum material thickness of at most 0.8 mm(Peterson par 60; Engelmann par 22; Roth par 31).  
17.  The cooking device of claim 14, wherein at least one of the at least two insulation elements is in contact with the heating coil (Peterson par 34,fig 1D; Engelmann fig 2,element 12,16,14; Roth par 31,element 28,31).  

19.  The cooking device of claim 14, wherein at least one of the at least two insulation elements is embodied in one piece(Peterson par 34,fig 1D; Engelmann fig 2,element 14,16;Roth fig 2, element 12,16).  
20.  The cooking device of claim 14, wherein the at least two insulation elements are connected to each other in one piece (Peterson par 34,fig 1D; Engelmann fig 2,element 14,16;Roth fig 2, element 14).  
21.  The cooking device of claim 14, wherein the at least two insulation elements are at least essentially structurally identical to each other(Peterson par 34,fig 1D; Engelmann fig 2,element 14,16;Roth fig 2, element 14).  
23.  The cooking appliance of claim 22, wherein at least one of the at least two insulation elements encompasses at least one of the at least two windings in a circumferential direction by at least 30%. See the rejection of claim 15. 
24.  The cooking appliance of claim 22, wherein at least one of the at least two insulation elements is embodied in a flat form with a maximum material thickness of at most 0.8 mm. See the rejection of claim 16.  
25.  The cooking appliance of claim 22, wherein at least one of the at least two insulation elements is in contact with the heating coil.  See the rejection of claim 17.
27.  The cooking appliance of claim 22, wherein at least one of the at least two insulation elements is embodied in one piece. See the rejection of claim 19. 
28. The cooking appliance of claim 22, wherein the at least two insulation elements are connected to each other in one piece.  See the rejection of claim 20.

34.  The cooking appliance of claim 22, further comprising: an exterior housing: and a muffle(furnace) having a muffle wall. wherein the cooking device is located between the exterior housing and the muffle wall(Peterson ¶ 50,51,52,55, Engelmann abstract, Roth ¶10,12 spacing,14, abstract). See the rejection of claim 22.

Claim(s) 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelmann et al (DE 102005056501 supplied by applicant,translation PTO) in view of Garcia et al (US 6144019) and Uefuji et al (US 2019/00197715, 10923382) and Kwon (US 5369249) and Zoppas et al (US 20190075622).

30.  A method for producing a cooking device(abstract), comprising: arranging (page 3-5) a heating coil 12 at least partially between at least two insulation elements 14; arranging at least one of the at least two insulation elements(abstract), at least viewed in a direction parallel to a main extension plane of the heating coil(fig 2), at least partially between two windings of the heating coil(abstract 12 between 14,fig 2); and providing an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil, a portion of the heating coil extending within a perimeter of the insulation opening along the main extension plane of the heating coil, the electrical connection of the heating coil being on the portion of the heating coil and in the main extension plane of the heating coil(page 2 DE4224405 and DE 19604436 fig 3; page 3 coil easily connected to power electronics), wherein the two insulation elements contact each other between each of the 

The claims differ from Engelmann in that a space is between one of the windings and the two insulating elements along the first direction and providing an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil.
Garcia teaches in fig 2, c 3 l 45-55 such spacing for not uniform heating and vary heat distribution in a targeted way.
Uefuji teaches in ¶ 183 space 50 for no peeling, resistance improvement and increased reliability, fig 22C shapes, fig 19A,B resin layer insulation and spacing 235.

Kwon and Zoppas teach an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil.
Kwon teaches such an opening in the abstract for cost saving, fig 5, 8 c 4 l 10-40, hole 21 for connection.
Zoppas teaches hole 10 for electrical connection, ¶¶ 50, 65 insulating layer, 67 rubber, 68 hobs, 80 insulating layer, fig 1,10,12.
The advantage is not uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability and cost saving and electrical connection.


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Engelmann by providing a spacing as recited and as taught by Garcia and Uefuji and by providing an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil as taught by Kwon and Zoppas for non-uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability and cost saving and electrical connection.

31. The method of claim 30, further comprising plastically shaping at least one of the at least two insulation elements.  See pages 3-5 of the translation which describes the arranging steps and processing and fig 2. A variety of processes and materials are taught therein including glass,silicone,plastic along with a variety of processing techniques including spraying, and plasma spraying.
32.  The method of claim 30, further comprising impregnating at least one of the at least two insulation elements(fig 2).  
33.  The method of claim 30, further comprising subjecting the at least one of the at least two insulation elements to a pressure and/or a temperature as the at least one of the at least two insulation elements is arranged between the two windings of the heating coil. See pages 3-5 of the Engelmann translation which describes the arranging steps and processing and fig 2. Coil is pressed and fixed to insulation layer.

(s) 14,22,30,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshio (JPH 04319288 supplied by applicant, translation by PTO) in view of Garcia et al (US 6144019) and Uefuji et al (US 2019/00197715, 10923382) and Kwon (US 5369249) and Zoppas et al (US 20190075622).

Toshio teaches for claim 14: 14. A cooking device, comprising: at least two insulation elements; a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, when viewed in a first direction parallel to a main extension plane of the heating coil, being arranged at least partially between the at least two windings (fig 2,3,elements 11,14,15,par 14-16), an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil, a portion of the heating coil extending within a perimeter of the insulation opening along the main extension plane of the heating coil, the electrical connection of the heating coil being on the portion of the heating coil and in the main extension plane of the heating coil(¶4,14,fig 2,3,6 leads shown in fig., fig 3 center hole with connection and coil 12 end which is connected), wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, and the space is between the one of the windings and the two insulating elements along the first direction. Italicized recitation not taught by Toshio.

    PNG
    media_image3.png
    167
    265
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    274
    283
    media_image4.png
    Greyscale

Toshio teaches for claim 22: 22. A cooking appliance, comprising a cooking device, said cooking device comprising at least two insulation elements, and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, viewed in a first direction parallel to a main extension plane of the heating coil, is arranged at least partially between the at least two windings(fig 2,3,elements 11,14,15,par 14-16), wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, the space is between the one of the windings and the two insulating elements along the first direction, and one of the insulation elements includes an insulation opening in a central area the one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil, a portion of the heating coil extending within a perimeter of the insulation opening along the main extension plane of the heating coil, the electrical connection of the heating coil being on the portion of the heating coil and in the main extension plane of the heating coil(¶4,14,fig 2,3,6 leads shown in fig., fig 3 center hole with connection and coil 12 end which is connected). Italicized recitation not taught by Toshio.
Toshio teaches for claim 30: 30.  A method for producing a cooking device, comprising: arranging a heating coil at least partially between at least two insulation elements ¶¶9,14-16; wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, and the space is between the one of the windings and the two insulating elements along the first direction. Italicized recitation not taught by Toshio. See the rejection of claim 1. See pages 3-5 of the Toshio translation which describes the arranging steps and processing and fig 2. (fig 2,3, appear to show a central opening, elements 11,12 groove,14 into groove 12,15, ¶¶ 14-16) (¶4,14,fig 2,3,6 leads shown in fig., fig 3 center hole with connection and coil 12 end which is connected).

The claims differ from Toshio in that a space is between one of the windings and the two insulating elements along the first direction; and providing an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil.
Garcia teaches in fig 2, c 3 l 45-55 such spacing for not uniform heating and vary heat distribution in a targeted way.


Kwon and Zoppas teach an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil.
Kwon teaches such an opening in the abstract for cost saving, fig 5, 8 c 4 l 10-40, hole 21 for connection.
Zoppas teaches hole 10 for electrical connection, ¶¶ 50, 65 insulating layer, 67 rubber, 68 hobs, 80 insulating layer, fig 1,10,12.
The advantage is non-uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability and cost saving and electrical connection.
The references are in the same field of endeavor and address the same or similar problem.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Toshio by providing a spacing as recited and as taught by Garcia and Uefuji and by providing an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil as taught by Kwon and Zoppas for not uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability and cost saving and electrical connection.
34.  The cooking appliance of claim 22, further comprising: an exterior housing: and a muffle(furnace) having a muffle wall. wherein the cooking device is located between the exterior .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1/21/2022 have been considered but are not persuasive. Applicant relies on support for the amendment in ¶28 which is ¶35 in its publication:
[0035] Furthermore, at least one of the insulation elements 26a, 28a, in the present case in particular the first insulation element 26a, has an insulation recess 42a. The insulation recess 42a is here arranged in a central area of the first insulation element 26a, and serves in particular to effect electrical contacting of the heating coil 30a. Alternatively, an insulation recess could be arranged in any other area of an insulation element, for example in a peripheral area and/or in the area of an edge. Furthermore, both insulation elements could also have an insulation recess.

The amendment recites a “portion” of the heating coil but that is not defined and not described. Figure 2 is not support either. At best a meaning might be peripheral area and/or in the area of an edge. But that is shown in the art.
	The remarks are conclusions. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


In response to applicant’s argument on page 2 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the amended recitation to a “portion….” is not seen to distinguish from references in the same field of endeavor addressing improvements.  A hole or recess through which leads are electrically connected on a perimeter, periphery or edge of an insulation opening appears conventional. 
 	Kwon and Zoppas teach providing an insulation opening in a central area of one of the insulation elements, the insulation opening providing access to an electrical connection of the heating coil to be conventional. A central hole also provides heat dissipation, venting and accessibility for connection. Kindly review the citations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763